Case 2:21-cv-06320-MCS-JC Document 26 Filed 09/15/21 Pagelof6 Page ID #:129

Name and address:

_ Brooks H. Spears
McGulreW oods LLP

1750 Tysons Boulevard, Suite 1800
Tysons, VA 22102

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

Mosafer Inc, et al, CASE NUMBER
Plaintiff(s), 2:24 -cv-06320-MCS-FC
Y,
. APPLICATION OF NON-RESIDENT ATTORNEY
Elliott Broidy, et al., TO APPEAR IN A SPECIFIC CASE

 

Defendant(s), PRO HAC VICE

 

INSTRUCTIONS FOR APPLICANTS

(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
Section Il, and have the designated Local Counsel sign in Section I, ELECTRONIC SIGNATURES ARE NOT ACCEPTED, Space to
supplement responses is provided in Section 1V. The applicant must also attach a Certificate of Good Standing (issued within the last 36
days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
completed Application swith its original Ink signature, together with any attachment(s), to a shigh Portable Document Format (PDF) file.

(2) Have the designaied Local Counsel file the Application electronically using the Court's electronic filing system ("“Motlons and Related
Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
(using Form G-64 ORDER, available from the Court's website), and pay the required $500 fee online at the time of fillng (using a credit
card), The fee is required for cach case In which the applicant files an Application, Fallure to pay the fee at the time of filing will be
grounds for denying the Application, Out-of-state federal governinent attorneys are vot required to pay the $500 fee. (Certain
attorneys for the United States are also exempt! from the requirement of applying for pro hac vice status. See L.R, 83-2.1.4,) A copy of the
G-64 ORDER in Word or WordPerfect format must be ematled to the generic chambers email address, L.R. 5-4.4.2.

SECTION I - INFORMATION

 

 

 

 

 

 

 

 

Spears, Brooks H.

Applicant's Name (Last Name, First Name & Middle Initial) check here if federal government attorney D
McGuireWoods LLP

Firm/Agency Name

1750 Tysons Boulevard 703-7 12-5073 703-712-5190
Suite 1800 Telephone Nuntber Fax Number
Street Address .

Tysons, VA 22102 bspears@megulrewoods.com
City, State, Zip Code E-mail Address
I have been retained to represent the following parties:

Biliott Broidy, Broidy Capital Management, LLC, and ["] Plaintiff(s) [x] Defendant(s) (7) Other:
Circinus, LLC {7} Platntiff(s) [kj Defendant(s) ["] Other:

 

Naite(s) of Party(les) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership, Use Section IV if more room is needed, or to provide additional Information.

Nate of Court Date of Admission Active Member in Good Standine? (if not, please explain
See attached.

 

 

 

G-64 (69/20) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page | of 3

 

 

 

 
Case 2:21-cv-06320-MCS-JC Document 26 Filed 09/15/21 Page2of6 Page ID #:130

 

List all cases in which the applicant has applied to this Court for pro frac vice status in the previous three years (continue in Section IV if
needed):

Case Number Tithe of Action Date of Application Granted / Denied?
N/A

 

 

 

 

 

Ifany pro hae vice applications submitted within the past three (3) years have been dented by the Court, please explain:
NIA

 

 

 

 

Attorneys must be registered for the Court's electronic filing system to practice pro hac vice in this Court. Submission
of this Application will constitute your registration (or re-registration) to use that system. If the Court signs an Order
granting your Application, visit www.pacer.gov to complete the registration process and activate your e-filing
privileges in the Central District of California.

SECTION II - CERTIFICATION
I declare under penalty of perjury that:

(i) All of the above information is true and correct.

(2) 1am not a resident of the State of California, ] am not regularly employed in, or engaged in
substantial business, professional, or other activities in the State of California.

(3) Lam not currently suspended from and have never been disbarred from practice in any court.

(4) 1am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and
Criminal Procedure, and the Federal Rules of Evidence.

(5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar
of this Court and maintains an office in the Central District of California for the practice of law, in
which the attorney is physically present on a regular basis to conduct business, as local counsel
pursuant to Local Rule 83-2.1.3.4,

Dated {$/tot \ Brooks H. Spears ,

a ae print)
Applicant's Sigyithife

G-64 (09/20) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECITIC CASE PRO HAC VICK Page 2 of 3

 

 

 

 

 

 
 

Case 2:21-cv-06320-MCS-JC Document 26 Filed 09/15/21 Page3of6 Page ID #:131

 

SECTION IE - DESIGNATION OF LOCAL COUNSEL

 

 

 

 

 

 

 

Lally, Kevin M.

Designee's Name (Last Name, First Name & Middle Tnltial}

McGulreWoods LLP

Firrni/Agency Name

Wells Fargo Center - South Tower 213-457-9862 213-457-9882
355 S, Grand Ave., Suite 4206 Telephone Number Fax Number
Street Address kdally@meguirewoods,com

Los Angeles, GA 90071 Email Address

City, State, Zip Code 226402

 

Desigriee’s California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practtce of Jaw, In which I am physically present on a regular basis to conduct business.

Dated 1 (4 | Ou Kevin M, Lally
i

P
Defignee's Signature eZ” en

 

SECTION LV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)

 

Ce

 

 

 

 

G-64 (09/20) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIPIC CASE PRO HAC VICE Page 3 of 3

 
Case 2:21-cv-06320-MCS-JC Document 26 Filed 09/15/21 Page4of6 Page ID #:132

ATTACHMENT

BROOKS H, SPEARS
STATI. AND FEDERAL COURT ADMISSIONS

 

 

 

 

 

 

 

 

 

 

 

“2 COURT: PADMISSION DATE. | ACTIVE MEMBER IN
a ee) GOOD STANDING?

Virginia 12/04/13 Yes
West Virginia 10/14/15 Yes
US District Court for the Eastern District of 12/04/13 Yes
Virginia
US District Court for the Western District of O8/O1/18 Yes
Virginia
US District Court for the Northern District of O5/11/16 Yes
West Virginia
US District Court for the Southern District of 10/14/15 Yes
West Virginia
US District Court for the District of North 02/23/17 Yes
Dakota
US District Court for the District of 04/05/21 Yes
Columbia
US District Court for the Eastern District of 05/03/21 Yes
Michigan
US Court of Appeals for the Fourth Circuit LLI/19/15 Yes

 

 

 

 

 

 
 

Case 2:21-cv-06320-MCS-JC Document 26 Filed 09/15/21 Page5of6 Page ID #:133

Supreme Court of Virginia

AT RICHMOND

Certificate

I, Muriel-Theresa Pitney, Acting Clerk of the Supreme Court of
Virginia,

do hereby certify that
Brooks Holton Spears

was admitted to practice as an attorney and counsellor at the bar of this Court on
December 4, 2013. |

i further certify that so far as the records of this office are
convened, Brooks Holton Spears is a member of the bar of this Court in

good standing.

PA tess my hand and seal of sald Coutt
This 231d day of August

A.D, 2021

By: Sn

al

Deputy Clerk

 

 

 

 
Case 2:21-cv-06320-MCS-JC Document 26 Filed 09/15/21 Page 6of6 Page ID #:134

STATE OF WEST VIRGINIA

J, Edythe Nash Gaiser, Clerk of the Supreme Court of Appeals of West Virginia,
hereby do certify that Brooks Holton Spears, of Leesburg, Virginia an attorney duly
licensed to practice law in this State, was admitted to practice law before the Supreme
Court of Appeals of West Virginia, the highest court of the State, on the 14 day of
October, 2015; that he is an attorney in good standing in said Court and is currently on
active status and that his private and professional characters are good.

Given under my hand and seal of sald Court, at Charleston, West Virginia, this 20"

day of August 2021, and in the 159" year of the State.

ie i preme Court of Appeals of West Virginia

 

 

 

 

 

 

 
